DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 34-36 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2021.
Applicant’s election without traverse of Group I in the reply filed on 11/17/2021 is acknowledged.
Claim Objections
Claims 17 objected to because of the following informalities:  
Claim 17, lines 14-15 recite “wherein the delivery member  cover is configured to active the administration mechanism”, however this does not make sense and should be changed to “wherein the delivery member  cover is configured to activate the administration mechanism”.
Claim 18, lines 2-3 recite “control of proximal movement of the medicament cartridge” but should read “control of a proximal movement of the medicament cartridge”
Claim 26, line 3 recites “fluid barrier to a medicament cartridge” but should read “fluid barrier of the medicament cartridge”.
Claim 31, lines 3-4 recite “between an extended position relative to the housing between an extended position relative to the housing, and a retracted position relative to the housing” but should read “between an extended position relative to the housing and a retracted position relative to the housing”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 17-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the medicament cartridge " in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the distal direction" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the proximal direction" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the medicament cartridge" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the medicament container" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33, lines 2-3 recite “a medicament cartridge configured to be arranged in the medicament container” however it is unclear how the medicament cartridge can be in the medicament container. For purposes of examination, the Examiner will interpret the claim as “a medicament cartridge configured to be arranged in the cartridge holder”.
Dependent claims are rejected by virtue of their dependency on the independent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 29-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Folk et al. (US Publication 2017/0106146 A1).
Regarding claim 17, Folk discloses an administration assembly for a medicament delivery device (100, Fig. 1A), comprising: 
- an elongated tubular delivery member cover (160), 
- a cartridge holder (170) having a cartridge blocking protrusion (172) configured to prevent the medicament cartridge from moving proximally until being subjected to a proximally directed force (Figs. 1A-2B), 
- a needle assembly (124) comprising a double-edged needle (124) having a proximally extending needle portion (End of 126 closest to 166 in Fig. 1A) and a distally extending needle portion (End of 126 inside 122de in Fig. 1A), wherein the needle assembly is configured to be assembled with the cartridge holder so that the distally extending needle portion extends into the cartridge holder (Fig. 1A), and 
- an administration mechanism (140) including a plunger rod (140) configured to be proximally biased (Paragraph [0072]), 
wherein the delivery member cover is configured to be linearly displaced in the distal direction relative to the cartridge holder (Figs 2A-2B), and wherein the delivery member cover is configured to active the administration mechanism when moved in the distal direction, causing the administration mechanism to move the cartridge holder in the proximal direction and to subsequently move the plunger rod in the proximal direction inside the cartridge holder with a force larger than a threshold value (Figs. 2A-2F).  
Regarding claim 29, Folk discloses the administration assembly as claimed in claim 17, wherein the delivery member cover is configured to be proximally biased (Fig. 1B).  
Regarding claim 30, Folk discloses a medicament delivery device (100, Fig. 1A) comprising: 
a housing (110), and 
(See rejection above), configured to be arranged in the housing (Fig. 1A).  
Regarding claim 31, Folk discloses the medicament delivery device as claimed in claim 30, wherein the delivery member cover is configured to be moved relative to the housing between an extended position relative to the housing (Fig. 2A), and a retracted position relative to the housing (Fig. 2B), wherein the administration mechanism is configured to be activated by movement of the delivery member cover from the extended position towards the retracted position (Figs. 2A-2E).  
Regarding claim 32, Folk discloses the medicament delivery device as claimed in claim 31, wherein the delivery member cover is configured to be received by the housing (Figs. 2A-2E), and wherein the delivery member cover is configured to engage with the housing when the delivery member cover is returned to the extended position from the retracted position (Figs. 2A-2E).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-18 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Vogt et al. (US Publication 2015/0126938 A1) in view of Folk et al. (US Publication 2017/0106146 A1).
Regarding claim 17, Vogt discloses an administration assembly for a medicament delivery device (Fig. 2a), comprising: 
- an elongated tubular delivery member cover (2), 
- a cartridge holder (4) having a cartridge blocking protrusion (4b/4e) configured to prevent the medicament cartridge from moving proximally until being subjected to a proximally directed force (Figs. 4a-5b), 
- a needle assembly (5e) comprising a double-edged needle (5e) having a proximally extending needle portion (Portion of 5e farthest from 5c) and a distally extending needle portion (Portion of 5e closest to 5c), and 
- an administration mechanism (7) including a plunger rod (7) configured to be proximally biased (Paragraph [0082]), 
wherein the delivery member cover is configured to be linearly displaced in the distal direction relative to the cartridge holder (Figs. 4a-5b), and wherein the delivery member cover is configured to active the administration mechanism when moved in the distal direction, causing the administration mechanism to move the cartridge holder in the proximal direction and to subsequently move the plunger rod in the proximal direction inside the cartridge holder with a force larger than a threshold value (Figs. 4a-7b).  
Vogt is silent regarding
wherein the needle assembly is configured to be assembled with the cartridge holder so that the distally extending needle portion extends into the cartridge holder.
Folk teaches an administration assembly for a medicament delivery device (100, Fig. 1A), comprising: 
- an elongated tubular delivery member cover (160), 
- a cartridge holder (170) having a cartridge blocking protrusion (172) configured to prevent the medicament cartridge from moving proximally until being subjected to a proximally directed force (Figs. 1A-2B), 
(124) comprising a double-edged needle (124) having a proximally extending needle portion (End of 126 closest to 166 in Fig. 1A) and a distally extending needle portion (End of 126 inside 122de in Fig. 1A), wherein the needle assembly is configured to be assembled with the cartridge holder so that the distally extending needle portion extends into the cartridge holder (Fig. 1A), and 
- an administration mechanism (140) including a plunger rod (140) configured to be proximally biased (Paragraph [0072]), 
wherein the delivery member cover is configured to be linearly displaced in the distal direction relative to the cartridge holder (Figs 2A-2B), and wherein the delivery member cover is configured to active the administration mechanism when moved in the distal direction, causing the administration mechanism to move the cartridge holder in the proximal direction and to subsequently move the plunger rod in the proximal direction inside the cartridge holder with a force larger than a threshold value (Figs. 2A-2F).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the needle assembly of Vogt to incorporate the teachings of Folk to incorporate a double-edged needle having a proximally extending needle portion and a distally extending needle portion since such a modification is the result of a simple substitution of one known element (Attachment of 5e to 5, Vogt) for another (Attachment of 124 to 122, Folk) to obtain predictable results (Attachment of needle to cartridge to allow for injection of drug). The modification of Vogt in view of Folk would teach wherein the needle assembly is configured to be assembled with the cartridge holder so that the distally extending needle portion extends into the cartridge holder, as shown in Fig. 1A of Folk.
Regarding claim 18, Vogt in view of Folk disclose the administration assembly as claimed in claim 17, wherein the cartridge holder tapers (4a, Vogt) in the proximal direction to provide control of proximal movement of the medicament cartridge (Figs. 4a-7b, Vogt).  
Regarding claim 29, Vogt in view of Folk disclose the administration assembly as claimed in claim 17, wherein the delivery member cover is configured to be proximally biased (Paragraph [0073], Vogt).  
Regarding claim 30, Vogt in view of Folk disclose a medicament delivery device comprising: 
(1, Vogt), and 
an administration assembly as claimed in claim 17 (See rejection above), configured to be arranged in the housing (Fig. 3a, Vogt).  
Regarding claim 31, Vogt in view of Folk disclose the medicament delivery device as claimed in claim 30, wherein the delivery member cover is configured to be moved relative to the housing between an extended position relative to the housing (Figs. 4a-4b, Vogt), and a retracted position relative to the housing (Figs. 5a-5b, Vogt), wherein the administration mechanism is configured to be activated by movement of the delivery member cover from the extended position towards the retracted position (Figs. 4a-7b, Vogt).  
Regarding claim 32, Vogt in view of Folk disclose the medicament delivery device as claimed in claim 31, wherein the delivery member cover is configured to be received by the housing (Figs. 4a-5b, Vogt), and wherein the delivery member cover is configured to engage with the housing when the delivery member cover is returned to the extended position from the retracted position (Figs. 4a-8b, Vogt).  
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Folk et al. (US Publication 2017/0106146 A1) in view of Stefansen et al. (US Publication 2017/0136192 A1).
Regarding claim 23, Folk discloses the administration assembly as claimed in claim 17, but is silent regarding comprising a first flexible needle shield configured to cover the proximally extending needle portion.  
 	Stefansen teaches an administration assembly for a medicament delivery device (100), comprising: 
- an elongated tubular delivery member cover (350), 
- a cartridge holder (501, Paragraph [0103], lines 10-13) having a cartridge blocking protrusion (530) configured to prevent the medicament cartridge from moving proximally until being subjected to a proximally directed force (Paragraph [0110]), 
- a needle assembly (500) comprising a double-edged needle (510/520) having a proximally extending needle portion (510) and a distally extending needle portion (520), wherein the needle (Figs. 3b-3c and 5a-5b), and 
- an administration mechanism (310) including a plunger rod (310) configured to be proximally biased (Paragraphs [0111]-[0112]), 
wherein the delivery member cover is configured to be linearly displaced in the distal direction relative to the cartridge holder (Paragraph [0098], Figs. 1a and 2a), and wherein the delivery member cover is configured to active the administration mechanism when moved in the distal direction (Paragraph [0139]), causing the administration mechanism to move the plunger rod in the proximal direction inside the cartridge holder with a force larger than a threshold value (Figs. 2a-c and 3a-b, Paragraphs [0139]-[0142]),  
a first flexible needle shield (512) configured to cover the proximally extending needle portion (Fig. 1c).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the administration assembly of Folk to incorporate the teachings of Stefansen to incorporate a first flexible needle shield configured to cover the proximally extending needle portion in order to form a sterility sheath for the needle (Paragraph [0102]).
Regarding claim 24, Folk in view of Stefansen disclose the administration assembly as claimed in claim 23, but Folk is silent regarding wherein the delivery member cover has a proximal end wall provided with an opening configured to allow the proximally extending needle portion to penetrate it and to prevent the first flexible needle shield form penetrating it.  
Stefansen teaches wherein the delivery member cover has a proximal end wall (End wall of 350) provided with an opening (354) configured to allow the proximally extending needle portion to penetrate it and to prevent the first flexible needle shield form penetrating it (Paragraph [0135]).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the delivery member cover of Folk to incorporate the teachings of Stefansen to incorporate a proximal end wall provided with an opening configured to allow the proximally extending needle portion to penetrate it and to prevent the first flexible needle shield form penetrating it in order to ensure correct compression of the front cover (Paragraph [0135])
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Vogt et al. (US Publication 2015/0126938 A1) in view of Folk et al. (US Publication 2017/0106146 A1) further in view of Stefansen et al. (US Publication 2017/0136192 A1).
Regarding claim 23, Vogt in view of Folk disclose the administration assembly as claimed in claim 17, but are silent regarding comprising a first flexible needle shield configured to cover the proximally extending needle portion.  
 	Stefansen teaches an administration assembly for a medicament delivery device (100), comprising: 
- an elongated tubular delivery member cover (350), 
- a cartridge holder (501, Paragraph [0103], lines 10-13) having a cartridge blocking protrusion (530) configured to prevent the medicament cartridge from moving proximally until being subjected to a proximally directed force (Paragraph [0110]), 
- a needle assembly (500) comprising a double-edged needle (510/520) having a proximally extending needle portion (510) and a distally extending needle portion (520), wherein the needle assembly is configured to be assembled with the cartridge holder so that the distally extending needle portion extends into the cartridge holder (Figs. 3b-3c and 5a-5b), and 
- an administration mechanism (310) including a plunger rod (310) configured to be proximally biased (Paragraphs [0111]-[0112]), 
wherein the delivery member cover is configured to be linearly displaced in the distal direction relative to the cartridge holder (Paragraph [0098], Figs. 1a and 2a), and wherein the delivery member cover is configured to active the administration mechanism when moved in the distal direction (Paragraph [0139]), causing the administration mechanism to move the plunger rod in the proximal direction inside the cartridge holder with a force larger than a threshold value (Figs. 2a-c and 3a-b, Paragraphs [0139]-[0142]),  
a first flexible needle shield (512) configured to cover the proximally extending needle portion (Fig. 1c).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the administration assembly of Vogt in view of Folk to incorporate the (Paragraph [0102]).
Regarding claim 24, Vogt in view of Folk further in view of Stefansen disclose the administration assembly as claimed in claim 23, but Vogt in view of Folk are silent regarding wherein the delivery member cover has a proximal end wall provided with an opening configured to allow the proximally extending needle portion to penetrate it and to prevent the first flexible needle shield form penetrating it.  
Stefansen teaches wherein the delivery member cover has a proximal end wall (End wall of 350) provided with an opening (354) configured to allow the proximally extending needle portion to penetrate it and to prevent the first flexible needle shield form penetrating it (Paragraph [0135]).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the delivery member cover of Vogt in view of Folk to incorporate the teachings of Stefansen to incorporate a proximal end wall provided with an opening configured to allow the proximally extending needle portion to penetrate it and to prevent the first flexible needle shield form penetrating it in order to ensure correct compression of the front cover (Paragraph [0135]).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Folk et al. (US Publication 2017/0106146 A1) in view of Helmer (US Publication 2017/0143903 A1).
Regarding claim 26, Folk discloses the administration assembly as claimed in claim 17, but is silent regarding wherein the plunger rod has a sharp proximal end portion configured to penetrate a distal fluid barrier to a medicament cartridge. 
Helmer teaches an administration assembly for a medicament delivery device (Fig. 2), comprising: 
- an elongated tubular delivery member cover (8), 
- a cartridge holder (4) having a cartridge blocking protrusion (4.2.1) configured to prevent the medicament cartridge from moving proximally until being subjected to a proximally directed force (Figs. 2-3), 
- a needle assembly (6) comprising a double-edged needle (6) having a proximally extending needle portion (6.1) and a distally extending needle portion (6.2), wherein the needle assembly is (Fig. 2), and 
- an administration mechanism (7) including a plunger rod (7), 
 	wherein the plunger rod has a sharp proximal end portion (7.1) configured to penetrate a distal fluid barrier (3) to a medicament cartridge (2, Figs. 2-3).
 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the plunger rod of Folk to incorporate the teachings of Helmer to incorporate a sharp proximal end portion configured to penetrate a distal fluid barrier to a medicament cartridge since such a modification is the result of a simple substitution of one known element (distal end 142de abutting end of stopper 126, Folk) for another (piston rod 7 penetrating bung 3, Helmer) to obtain predictable results (Ejection of fluid). Furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the plunger rod of Folk to incorporate the teachings of Helmer to incorporate a sharp proximal end portion configured to penetrate a distal fluid barrier to a medicament cartridge, since such a modification would have involved a mere change in the shape of the member and a change in shape in generally recognized as being within the level or ordinary skill in the art In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Vogt et al. (US Publication 2015/0126938 A1) in view of Folk et al. (US Publication 2017/0106146 A1) further in view of Helmer (US Publication 2017/0143903 A1).
Regarding claim 26, Vogt in view of Folk disclose the administration assembly as claimed in claim 17, but are silent regarding wherein the plunger rod has a sharp proximal end portion configured to penetrate a distal fluid barrier to a medicament cartridge. 
Helmer teaches an administration assembly for a medicament delivery device (Fig. 2), comprising: 
- an elongated tubular delivery member cover (8), 
- a cartridge holder (4) having a cartridge blocking protrusion (4.2.1) configured to prevent the medicament cartridge from moving proximally until being subjected to a proximally directed force (Figs. 2-3), 
(6) comprising a double-edged needle (6) having a proximally extending needle portion (6.1) and a distally extending needle portion (6.2), wherein the needle assembly is configured to be assembled with the cartridge holder so that the distally extending needle portion extends into the cartridge holder (Fig. 2), and 
- an administration mechanism (7) including a plunger rod (7), 
 	wherein the plunger rod has a sharp proximal end portion (7.1) configured to penetrate a distal fluid barrier (3) to a medicament cartridge (2, Figs. 2-3).
 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the plunger rod of Vogt in view of Folk to incorporate the teachings of Helmer to incorporate a sharp proximal end portion configured to penetrate a distal fluid barrier to a medicament cartridge since such a modification is the result of a simple substitution of one known element (contact element 7a abutting end of piston 5f, Vogt) for another (piston rod 7 penetrating bung 3, Helmer) to obtain predictable results (Ejection of fluid). Furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the plunger rod of Vogt in view of Folk to incorporate the teachings of Helmer to incorporate a sharp proximal end portion configured to penetrate a distal fluid barrier to a medicament cartridge, since such a modification would have involved a mere change in the shape of the member and a change in shape in generally recognized as being within the level or ordinary skill in the art In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Folk et al. (US Publication 2017/0106146 A1) in view of Raab et al. (US Publication 2013/0211342 A1) further in view of Helmer (US Publication 2017/0143903 A1).	
Regarding claim 33, Folk discloses the medicament delivery device as claimed in claim 30, comprising a medicament cartridge (122) configured to be arranged in the medicament container (Fig. 1A), wherein the medicament cartridge has a distal fluid barrier (126) configured to be abutted by the plunger rod (Fig. 2C).
Folk is silent regarding 

Raab teaches a medicament cartridge (4), wherein the medicament cartridge has a proximal fluid barrier (50) configured to be penetrated by the distally extending needle portion (Paragraph [0077]) and a distal fluid barrier (4).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the medicament cartridge of Folk to incorporate the teachings of Raab to incorporate a proximal fluid barrier configured to be penetrated by the distally extending needle portion in order to protect the drug against external influences during storage of the cartridge (Paragraph [0077]).
Folk in view of Raab are silent regarding 
the distal fluid barrier configured to be penetrated by the plunger rod.
Helmer teaches an administration assembly for a medicament delivery device (Fig. 2), comprising: 
- an elongated tubular delivery member cover (8), 
- a cartridge holder (4) having a cartridge blocking protrusion (4.2.1) configured to prevent the medicament cartridge from moving proximally until being subjected to a proximally directed force (Figs. 2-3), 
- a needle assembly (6) comprising a double-edged needle (6) having a proximally extending needle portion (6.1) and a distally extending needle portion (6.2), wherein the needle assembly is configured to be assembled with the cartridge holder so that the distally extending needle portion extends into the cartridge holder (Fig. 2), and 
- an administration mechanism (7) including a plunger rod (7), 
 	wherein the medicament cartridge has a distal fluid barrier (3) configured to be penetrated by the plunger rod (Figs. 2-3).
 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the plunger rod of Folk to incorporate the teachings of Helmer to (distal end 142de abutting end of stopper 126, Folk) for another (piston rod 7 penetrating bung 3, Helmer) to obtain predictable results (Ejection of fluid). Furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the plunger rod of Folk to incorporate the teachings of Helmer to incorporate a sharp proximal end portion configured to penetrate a distal fluid barrier to a medicament cartridge, since such a modification would have involved a mere change in the shape of the member and a change in shape in generally recognized as being within the level or ordinary skill in the art In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Vogt et al. (US Publication 2015/0126938 A1) in view Folk et al. (US Publication 2017/0106146 A1) in view of Raab et al. (US Publication 2013/0211342 A1) further in view of Helmer (US Publication 2017/0143903 A1).	
Regarding claim 33, Vogt in view of Folk disclose the medicament delivery device as claimed in claim 30, comprising a medicament cartridge (5, Vogt) configured to be arranged in the medicament container (Fig. 3a, Vogt), wherein the medicament cartridge has a distal fluid barrier (5f, Vogt) configured to be abutted by the plunger rod (Figs. 7a-7b, Vogt).
Vogt in view of Folk is silent regarding 
wherein the medicament cartridge has a proximal fluid barrier configured to be penetrated by the distally extending needle portion and the distal fluid barrier configured to be penetrated by the plunger rod.
Raab teaches a medicament cartridge (4), wherein the medicament cartridge has a proximal fluid barrier (50) configured to be penetrated by the distally extending needle portion (Paragraph [0077]) and a distal fluid barrier (4).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the medicament cartridge of Vogt in view of Folk to incorporate the teachings of Raab to incorporate a proximal fluid barrier configured to be penetrated by the distally extending needle portion in order to protect the drug against external influences during storage of the cartridge (Paragraph [0077]).

the distal fluid barrier configured to be penetrated by the plunger rod.
Helmer teaches an administration assembly for a medicament delivery device (Fig. 2), comprising: 
- an elongated tubular delivery member cover (8), 
- a cartridge holder (4) having a cartridge blocking protrusion (4.2.1) configured to prevent the medicament cartridge from moving proximally until being subjected to a proximally directed force (Figs. 2-3), 
- a needle assembly (6) comprising a double-edged needle (6) having a proximally extending needle portion (6.1) and a distally extending needle portion (6.2), wherein the needle assembly is configured to be assembled with the cartridge holder so that the distally extending needle portion extends into the cartridge holder (Fig. 2), and 
- an administration mechanism (7) including a plunger rod (7), 
 	wherein the medicament cartridge has a distal fluid barrier (3) configured to be penetrated by the plunger rod (Figs. 2-3).
 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the plunger rod of Vogt in view of Folk to incorporate the teachings of Helmer to incorporate penetrating the distal fluid barrier since such a modification is the result of a simple substitution of one known element (contact element 7a abutting end of piston 5f, Vogt) for another (piston rod 7 penetrating bung 3, Helmer) to obtain predictable results (Ejection of fluid). Furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the plunger rod of Vogt in view of Folk to incorporate the teachings of Helmer to incorporate a sharp proximal end portion configured to penetrate a distal fluid barrier to a medicament cartridge, since such a modification would have involved a mere change in the shape of the member and a change in shape in generally recognized as being within the level or ordinary skill in the art In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Allowable Subject Matter
Claims 19-22, 25, and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 19 contains allowable subject matter because the prior art cannot be modified to incorporate wherein the cartridge blocking protrusion is a radially inwards extending arm having an increasing radial thickness in the proximal direction
Claim 20 contains allowable subject matter because the prior art cannot be modified to incorporate wherein the delivery member cover is designed with a lateral space relative to the cartridge holder to allow the cartridge blocking protrusion to flex radially outwards. Because claim 20 contains allowable subject matter, its dependent claims 21-22 also contains allowable subject matter for the same reasons above.
Claim 25 contains allowable subject matter because the prior art cannot be modified to incorporate a second flexible needle shield configured to cover the distally extending needle portion.  
Claim 27 contains allowable subject matter because the prior art cannot be modified to incorporate wherein the administration mechanism comprises a rotator configured to axially lock the plunger rod, wherein the rotator is configured to move concurrently with the plunger rod when the administration mechanism moves the cartridge holder. Because claim 27 contains allowable subject matter, its dependent claim 28 also contains allowable subject matter for the same reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783

/BRANDY S LEE/Primary Examiner, Art Unit 3783